“In this case [No. 394-76] the plaintiff, a black employee of H.E.W., sues to recover money damages for alleged racial discrimination against him during his employment and also to recover money damages for libel and slander against him by officials of H.E.W. The case comes before the court on plaintiff’s motion to transfer the case to the United States District Court for the Northern District of Georgia and defendant’s motion to dismiss or, in the alternative, to transfer the case to an appropriate district court.
“Upon consideration thereof, the court concludes that in view of the decisions of the Supreme Court in United States v. Testan, 424 U.S. 392 (1976) and Brown v. General Services Administration, 425 U.S. 820 (1976), it has no jurisdiction of plaintiff’s claim for damages due to racial discrimination and that the case should be transferred to an appropriate district court pursuant to the Equal Employment Opportunity Act of 1972 and 28 U.S.C. § 1506.
“The court concludes further that as to the plaintiff’s claim for damages for libel and slander, the court has no jurisdiction of the same because it sounds in tort. See 28 U.S.C. § 1491.
“it is therefore ordered that defendant’s motion to dismiss is denied and plaintiff’s and defendant’s motions to transfer the case to an appropriate district court are granted, and the case is hereby transferred to the United States District Court for the Northern District of Georgia.”
The petition of Albert W. Morton in case No. 54-75 seeking money damages for alleged racial discrimination against him *550during bis employment at H.E.W. has also been transferred to the United States District Court for the Northern District of Georgia pursuant to an order of the court entered November 19,1976.